Knowlton, J.
On the undisputed facts of this case the deed from the tenant to the demandant fixes exactly the location of all the lines and boundaries of the lot conveyed, and its construction cannot be controlled or affected by paroi evidence. Cook v. Babcock, 7 Cush. 526. Stowell v. Buswell, 135 Mass. 340.
The boundary A on the plan is the starting point, at the southwesterly corner of William King’s house lot, and is not in dispute. The line A B is the westerly boundary line of the lots of King and Sturgis, and is not in dispute. The point G is fixed at 60 feet from the point A, on the northerly line of the private way, and the line G D is fixed as having one end at G and running parallel with Copeland Street, It strikes the wall at D, which is a point 148 feet, more or less, from the corner at B. The only way of fixing exactly the point D is by running the line G parallel with Copeland Street until it strikes the wall, and the deed does not purport otherwise to show where on the wall the terminal boundary is. The length of the line on the wall is given in feet, with the qualification “more or less.” While the survey shows the length of two of the lines to be somewhat less than the distance stated in the deed, this part of the description is controlled by the location of the lines and monuments, and there is no legal ambiguity in the deed. Morse v. Rogers, 118 Mass. 572.
■ Exceptions overruled.